Citation Nr: 1618060	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  06-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to October 30, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision promulgated in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2013, the Board remanded the increased rating claim and the claim of entitlement to a TDIU to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood as a result of depression, anxiety, hypervigilance, sleep disturbance, intrusive thoughts, isolation, and difficulty establishing and maintaining effective work and social relationships.

2.  The most probative evidence does not show that the Veteran's service-connected disabilities rendered him unable to obtain and maintain gainful employment consistent with his education and occupational experiences.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, and no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to a TDIU due to the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in letters dated in February 2010 and May 2011, which were issued prior to the rating decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran.  

Additionally, the prior remand instructions were substantially complied with in regards to the claims being adjudicated.  In September 2013, the Board remanded the claims in order to provide the Veteran with the notice detailing what is required to establish a TDIU, obtain a VA examination regarding the severity of the Veteran's PTSD, and obtain an opinion regarding the occupational impairment caused by his PTSD.  The RO/AMC completed these requests, and an examination and opinion was provided in October 2014.  The RO sent the Veteran a letter detailing the requirements for a TDIU in August 2014.  As such the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Increased rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is seeking an increased initial rating for his service-connected PTSD, which has been rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2015) as 30 percent from October 14, 1999, 50 percent disabling from October 29, 2008, and at 70 percent from October 30, 2014.  The Veteran filed his claim for increase in December 2010.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Factual Background

Turning to the evidence of record, the available VA treatment records show that the Veteran has sought consistent mental health treatment throughout the period on appeal, and he has presented with symptoms similar to those discussed during his VA examinations.  

A VA examination was provided in February 2010.  The examiner did not review the claims file, but he did review the medical records.  The examiner noted that the Veteran's previous VA examination was provided in January 2009.  The Veteran reported taking antipsychotic, antidepressant, and antianxiety medication.  The Veteran stated that he had been more irritable recently due to "noisy neighbors", "drug dealers", and "prostitutes" in the area; he indicated that his sleep had worsened, his nightmares were unchanged, and his concentration was worse due to the noise in his area.  The Veteran endorsed symptoms of depression and memories of combat about four times per week, lasting for about 15 minutes at a time.  The Veteran indicated that he was single, never married, and had four sisters, with whom he occasionally had conflicts.  The Veteran reported having two friends that he saw on weekends; he reported watching sports on television with them.  The Veteran also stated that he goes to church, sees friends, and visits his sister several times per month.  He reported watching high school sports and exercising at home alone.  The Veteran indicated that he avoids crowds, noise, and new people.  

On examination, the Veteran appeared clean, neatly groomed, and casually dressed.  He was tense, with spontaneous, clear, and coherent speech.  He was cooperative toward the examiner.  The Veteran's affect was blunted, and his mood was anxious and irritable.  The Veteran had attention disturbances and was unable to do serials 7's; he was able to spell a word forward and backward, and he was oriented in all spheres.  The examiner noted that the Veteran's thought process was unremarkable, had a preoccupation with one or two topics, and he described daily intrusive thoughts.  The Veteran was noted to have proper judgment, average intelligence, and normal insight.  The Veteran reported sleep impairment; he reported taking sleep medication but indicated that he receives three or four hours of sleep per night and has combat nightmares approximately five nights per week.  He denied hallucinations and did not have any inappropriate behavior.  He interpreted proverbs appropriately.  The Veteran reported that he repeatedly checks doors and windows at night for safely, which the examiner characterized as obsessive and ritualistic behavior.  The Veteran endorsed panic attacks, which he indicated occur four or five times per week, in reaction to noisy neighbors and memories of combat; they last for about one or two hours and he cannot function well when they occur.  He denied homicidal thoughts but endorsed suicidal thoughts, indicating that he had the thoughts three times in the previous month.  The Veteran's impulse control was judged to be normal.  The Veteran denied episodes of violence, but it was noted that he loses his temper at times.  The Veteran was able to maintain minimum personal hygiene.  The examiner noted that the Veteran's PTSD interfered moderately in his ability to engage in some recreational activities and traveling, as well as a slight interference in his ability to drive.  The Veteran's memory was normal.  

The examiner found that the Veteran met the criteria for PTSD, and he described the Veteran's symptoms as chronic.  The frequency, severity, and duration of the symptoms were noted to be almost daily with moderate-to-severe intensity; it was also noted that the symptoms can last from "hours to all day."  The examiner noted that the Veteran has issues of social avoidance, anxiety, irritability with periodic loss of temper, suicidal thoughts at times with plan but no current intent, insomnia, poor concentration, intrusive thoughts, and nightmares of combat.  The Veteran was noted to be employed as a post office maintenance worker; he was working full time and had worked in that capacity for over 20 years.  The Veteran reported that he had lost four weeks in the previous year due to feeling too anxious or irritable to work.  The examiner noted that the Veteran's decreased concentration, difficulty following instructions, increased absenteeism, and poor social interaction were inhibiting his occupational capacity.  The examiner noted that the Veteran's symptoms cause "significant impairment to the quality of life."  The examiner found that the Veteran's PTSD signs and symptoms did not result in total occupational and social impairment, but found that it caused deficiencies in most areas, including thinking, family relations, work and mood.  

A VA examination was provided in May 2011.  The claims file was not requested by the regional office and the medical records were reviewed.  The examiner noted the Veteran's history of PTSD treatment.  The examiner noted that the Veteran was continuing individual counseling, group therapy, psychiatric follow-ups once per month, and medication.  He reported a mild improvement in sleep, stating that it was no longer fragmented, but it was still nonrestorative.  The Veteran reported paranoia, avoidance of crowds and noisy places, nightmares, and intrusive thoughts of combat.  The Veteran reported being on medication, including Risperidone, Dyphenidramine, and Citalopram.  The Veteran reported side effects including drowsiness and sexual dysfunction.  The Veteran reported symptoms of intrusive thoughts, irritable mood, and nightmares of combat, despite multidisciplinary team treatment. 

The examiner noted that the Veteran was single without kids; he lived alone and visited his sisters on holidays and special occasions.  He reported frequent discord with them.  He reported that he spent most of his time alone, watching television, and talking walks for exercise.  He stated that he avoided war movies and the news. The Veteran stated that his social interactions were most work-related; he stated that he went to church once a month and interacts with other church members at times.  He reported having few friends and denied any close friends.  The Veteran denied a history of suicide attempts.  The Veteran indicated that he had a history of violence, and he further reported multiple verbal altercations at work with his coworkers and supervisors.  The Veteran was working full time at a Post office; he indicated that he had some difficulties at work related to his symptoms and medication side effects.  He stated that he returned home from work exhausted due to stressors at work and PTSD and depressive symptoms.  

On examination, the Veteran was casually dressed, his psychomotor activity was unremarkable, his speech was hesitant and slow, and his attitude was cooperative, attentive, and suspicious.  His affect was constricted, his mood was dysphoric, and his attention was intact.  He was unable to do serial 7s, but he was able to spell a word forward and backward, and he was oriented in all spheres.  His thought process was unremarkable, but his thought content was preoccupied with one or two topics.  The Veteran was described as paranoid and the examiner noted delusions were present.  The Veteran displayed a normal judgement and insight.  The Veteran reported that he had sleep impairment, but that he was sleeping better on medications.  He reported nightmares two or three times per week.  The Veteran did not have inappropriate behavior or hallucinations; he interpreted proverbs appropriately and did not have any obsessive or ritualistic behavior.  The Veteran endorsed panic attacks, which he described occurred once a month unexpectedly.  The Veteran denied homicidal and suicidal thoughts.  The Veteran had fair impulse control and no episodes of violence.  He was able to maintain minimum personal hygiene.  The Veteran's PTSD slightly impacted his ability to shop, engage in sports, and exercise, and it had a moderate impact on his ability to travel or engage in other recreational activities.  The examiner noted that the Veteran's symptoms impaired his ability to participate in leisure activities to go shopping in busy or noisy places and to drive due to paranoia.  The Veteran's memory was normal.  

The examiner noted that the Veteran had recurrent and intrusive distressing recollections of the event including images thoughts or perceptions, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner indicated that the Veteran makes efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also had a markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, a restricted range of affect, and a sense of a foreshortened future.  The Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, difficult concentrating, hypervigilance, and exaggerated startle response.  The examiner noted the symptoms to be chronic.  The frequency of the symptoms was noted to be daily, and they were noted to wax and wane during the day; the examiner described the symptoms as moderate.  The Veteran had mild improvement at present, since stopping use of cocaine.  However, the examiner stressed that the Veteran's behavior was isolative; he had few friends, reported problems with his sisters and neighbors, and had no close friends.  The Veteran had chronic anxiety, labile and depressed mood, problems at work, and poor quality of life.  

The Veteran was employed by the United States Postal Service, where he worked in the garage, full time.  He stated he had worked more than 20 years in that occupation, but he reported losing approximately 12 weeks in the previous 12 months due to depression, anhedonia, flashbacks, suicidal thoughts, nervousness at work, impaired relationships at work, and inability to drive due to paranoia and severe anxiety.  The Veteran's occupational functioning was affected insofar as he had reduced concentration, difficulty following instructions, inappropriate behavior, increased absenteeism, and poor social interaction.  

The examiner specifically commented that, despite the Veteran's sobriety, compliance with medication, individual and group therapy, the Veteran continued to be bothered by chronic anxiety, paranoia, intrusive thoughts, nightmares, hyperarousal symptoms, and irritable and labile mood.  The symptoms impaired his daily work performance and he had recently had to take three months off from work due to severe fatigue, and his inability to concentrate and complete a work day.  Thus, while the examiner did not find that the Veteran had total occupational and social impairment due to PTSD, he did find that the Veteran's PTSD led to deficiencies in thinking, family relations, work, and mood, and there was overall reduced reliability and productivity as a result.   

The Veteran's representative's July 2013 written brief indicated that the Veteran had stopped working.  In addition, the Veteran reported in a May 2013 statement that his PTSD had affected his life because he could not "maintain gainful employment, get along with other people," or perform daily activities without assistance.

The Veteran retired from his job in October 2011.  Treatment records from October 2011 through 2014 show that the Veteran retired from his job at the United States Postal Office, and he had some difficulty as the years passed adjusting to not working.  In July 2013, the Veteran reported that he was experiencing a difficult adjustment to retirement that was complicated by the deaths of two family members; he reported that his PTSD symptoms resurfaced at that time.  In June 2014, the Veteran indicated that he may find a part time job to fill his time, and in July 2014, the Veteran indicated that he wished he were still working.  VA treatment records from August 2014 indicate that the Veteran was actively looking for a new place to live and was energized by the process; he denied acute stressors.  His mood was euthymic.  

Another VA examination was provided in October 2014.  The examiner reviewed the entire Virtual VA and VBMS claims file.  The examiner noted the Veteran's previous diagnoses of PTSD and major depressive disorder, which was noted to be in remission.  The examiner noted that the Veteran was noted to have a "euthymic mood" in the majority of notes and that only a few notes indicated that he had a "mildly depressed mood" related to the end of a romantic relationship, the death of a sister, and adjustment to retirement.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  He found that it was not possible to discern which symptoms were associated with the major depressive disorder as it was in full remission.  

During the examination, the Veteran stated that he lived in his own house, with his dog, which he described as "a good companion".  The Veteran stated that he had retired from the Postal Service; he indicated that he was close with his sisters and that they invite him to holiday gatherings and that they are supportive.  The Veteran stated that his grocery shops and fixes simple meals, and that he "tries to eat healthy."  He reported going to a public laundromat to wash his clothes.  He reported going to the gym, and he stated that he enjoyed leisure activities such as watching TV, exercising, and reading.  He traveled to Jacksonville and Orlando on a vacation with a woman he had dated for over one year.  He expressed a desire to sell his house.  

The examiner reviewed the Veteran's VA treatment records and detailed important information from the relevant ones.  The examiner indicated that the review of the VA records revealed that the Veteran had been complaint with the prescribed treatment and that his depression had improved and he had been able to keep his sobriety.  The examiner noted that the Veteran's mood had been mostly "euthymic", though it was noted that he was mildly depressed after he broke up with his girlfriend and after the death of his sister.  

The examiner noted that the Veteran met all the criteria for PTSD.  He noted that the Veteran has recurrent, involuntary, and intrusive memories of the traumatic event; recurrent distressing dreams; avoidance of external reminders of the traumatic events; persistent negative emotional state; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; hypervigilance; and sleep disturbance.  The duration of the symptoms were noted to have been longer than one month.  The examiner specifically noted that the Veteran has symptoms of anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

The examiner noted that the Veteran was a kind and polite gentleman, who was cooperative, well-groomed, with good hygiene and good eye contact.  He was calm and adequate during the interview, with logical and coherent and goal-oriented speech.  The Veteran's speech was also at a normal rate and volume with a euthymic tone.  The Veteran's mood was euthymic with a congruent affect; there was no evidence of a thought process or content disorder.  There was also no evidence of perceptual disorder.  His cognition was grossly intact; he had fair insight and fair judgment.  He denied suicidal and homicidal ideation, intent, or plans.  

The examiner found that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's anxiety, avoidance, and hypervigilance impair his ability to perform well and be productive in a demanding work environment with frequent interaction with others that requires sustained attention and concentration for prolonged periods of time.  But, the examiner opined that the Veteran could work in a low stress job, with little contact with others, and where he is not required to work in tasks that require prolonged sustained attention and concentration.  The rationale for this opinion was that the Veteran was able to keep full and sustained remission of his substance use disorders, despite the persistence of his PTSD symptoms.  The Veteran has been compliant with his treatment and medication, and the records from 2011 to present indicate that the Veteran has been able to keep up some healthy activities that promote socialization, including attending church, attending Bible study, continuing family relationships, engaging in romantic relationships, exercising at a gym, being a member at a YMCA, looking for a new house, going on short trips to Orlando and Jacksonville, reading, going to the library, watching television, walking to the park, and spending time with his dog.  The examiner noted that the activities above require commitment, motivation, and persistence.  This illustrated the Veteran's ability to engage in occupational tasks and maintain substantially gainful employment.  

The Veteran's treating social worker also submitted a statement in October 2014, indicating that the Veteran has been his patient for the past several years.  The social worker indicated that the Veteran has been treated for a marked exacerbation of enduring mental health effects associated with combat-related PTSD.  He noted that the Veteran's condition had become more pronounced as he transitioned from full-time employment to retirement.  The examiner noted that the Veteran isolates himself in his home the majority of the time, and he only occasionally leaves home to do essential shopping, go to medical appointments, and attend church with his sister.  The Veteran has symptoms of hypervigilance, insomnia, and sensitivity to sounds, noises, and crowds.  The Veteran also has depression.  The physician indicated that the Veteran is a sincere gentleman who suffers an impaired quality of life due to his PTSD symptoms.  He "painfully pushes himself to get out and do things that are unavoidable."  The Veteran continues to seek individual and psychiatric treatment.  

Also in October 2014, a coworker of the Veteran's submitted a statement.  He indicated that he met the Veteran in 1982, at which time he noticed that the Veteran was a "person of very few words" and that it did not take much to set him off.  He noticed that the Veteran had a few friends but that he did not work well with people.  He described the Veteran as argumentative and easily frustrated.  The Veteran went home from work often; he also noticed that the Veteran was often assigned tasks where he worked independently.  He went on to note that a recent management change at their place of work made it difficult for the Veteran to adapt to the new changes.  The new style of management was difficult for the Veteran, and he retired with his time vested.  

Analysis

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's PTSD has most nearly approximated a 70 percent rating and no higher.  As such, the Board finds that the Veteran's symptoms have, throughout the entire period on appeal, caused occupational and social impairment with deficiencies in most areas, such as work, family and social relations, thinking and mood.

The Board notes that, throughout the course of the appeal, the Veteran has had significant problems related to his mood, the Board notes that the Veteran has reported depression and anxiety throughout the entire course of the appeal.  Indeed, the evidence shows that the Veteran has suffered from continued depression and anxiety over the course of his treatment.  This manifested itself in his symptoms of sleep disturbance, hyperarousal, and isolating behavior.  As such, the Board finds that the Veteran's long-reported mood disturbances rise to the level of "near continuous" as required for a 70 percent rating.  The frequency and duration of these symptoms affecting his mood have been consistently described throughout the period on appeal.  However, given the relatively moderate impact on the Veteran's functioning, the Board finds that the mood disturbances have not been shown to be so severe as to prevent the Veteran from functioning. The Board notes that throughout his appeal, the Veteran has not stated, and the evidence does not show, that he was unable to perform activities for daily living as would be required for a 100 percent rating.  Therefore, while the Veteran's disturbances in mood resulting from his PTSD and major depressive disorder are severely disabling and have existed for the entire period on appeal, they do not rise to the level of a 100 percent rating.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Board notes that while the Veteran's thought processes have generally been described as normal, the examiners have consistently found that the Veteran seemed preoccupied with one or two topics on examination.  Additionally, the Veteran has endorsed suicidal thoughts at different points in his treatment.  The Veteran was described consistently as having poor concentration, but his memory function appeared relatively normal throughout the appeal period.  Overall, the major impact on the Veteran's judgment and thinking appears to result from his anxiety and depression, but he has not exhibited poor decision-making.  He reported expressing frustration with coworkers and his boss before he retired, but he did not act violently at any point during his appeal period.  Taking into account the severity of these symptoms and the effect that they have on the Veteran's thoughts and judgment, as well as their nature, frequency, and duration, the Board finds that the impairment due to his service-connected PTSD more nearly approximates the 70 percent disability rating.  Again, though the Veteran's thought processes and judgment appear to impact the Veteran's functioning, his symptoms are not so severe as to cause total occupational or social impairment.

Regarding the Veteran's social functioning, the evidence shows that the Veteran socially isolates himself and had few friends and no close friends.  He indicated that he has a good relationship with his sister, though he did also report problems.  Additionally, the record shows that the Veteran maintained a relationship for a period of time before the relationship ended.  He repeatedly indicated that he spends time alone, albeit while sometimes engaging in activities outside of his home, including going to the gym and attending sporting functions at a high school.  Therefore, while these symptoms of isolation and inability to establish social relationships are severe, it cannot be said that the Veteran is unable to establish and maintain effective relationships completely, as would be required for a 100 percent disability rating for his service-connected PTSD.  Indeed, the Veteran has maintained some friendships and a relationship with his sister throughout his appeal.

Furthermore, with respect to the Veteran's occupational functioning, the Veteran's PTSD symptoms have been shown to impact his employment.  The Veteran's coworker who submitted a letter on his behalf described the environment in which the Veteran was allowed to work mostly alone to avoid conflict with others.  The Board notes that the Veteran's treatment records indicate that he had difficulty in a work setting.  Therefore, the Board finds that the Veteran's symptoms, including the severity and duration, rise to the level of a 70 percent rating for service-connected PTSD as it relates to the Veteran's occupational functioning.  The Veteran's symptoms certainly affect his ability to work with others or adapt to stressful circumstance as well as concentrate on occupational tasks.  However, it was specifically noted that the Veteran could work in a setting where there was low stress, little interaction with others, and tasks that did not require continued concentration.  Therefore, while his symptoms certainly affect his ability to work, the Veteran does not demonstrate occupational impairment to a degree that is required for the 100 percent disability rating for service-connected PTSD.  

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to both of his PTSD warrant a 70 percent rating throughout the period on appeal.  The Veteran has consistently reported difficulties related to depression, anxiety, sleep, nightmares, irritability, difficulty concentrating, passive suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms do not result in total occupational and social impairment, as evidenced by the Veteran's ability to maintain activities of daily living, including having a pet, engaging in a relationship for a period of time, maintaining contact with his sisters, having a few friendships, and engaging in some leisure activities.  Therefore, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met at any point during the appeal period.  

Additional Considerations

The Board also has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected PTSD contemplates his subjective complaints of depression, anxiety, passive suicidal ideation, sleep impairment, and trouble concentrating, as well as his functional impairment, including his difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, panic attacks, nightmares, concentration and motivation difficulties, as well as functional impairment, these symptoms were not found to warrant the next higher rating of 100 percent.  Indeed, he continued to maintain occasional social interaction and was able to perform his activities of daily living and functioning, including maintaining proper hygiene and cleanliness.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the higher 70 percent rating assigned for the entire appeal period in this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

II.  Entitlement to a TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

The Veteran is currently in receipt of a 70 percent rating for PTSD, which meets the requirements of 38 C.F.R. § 4.16(a).  As such, the remaining question is whether the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment, considering his education, experience and skills.

As noted in detail above, the Veteran's service-connected PTSD has been shown to cause occupational and social impairment with with deficiencies in most areas, including work, family and social relations, thinking, and mood.  
  
The Veteran submitted his VA Form 21-8940, Application for Increased Compensation based on Unemployability, in October 2014.  At that time he indicated that his PTSD prevents him from securing substantially gainful employment, and he indicated that he last worked full time in October 2011, at which point he stopped working.  He indicated that he worked as a garage man from 1979 until 2011.  The Veteran reported that he left his last job due to his disability and that he has not tried to obtain employment since that time.  He reported four years of high school education and no additional training or schooling.  

The statement submitted by the Veteran's former coworker in October 2014 indicated that the Veteran was often frustrated at work and he was assigned tasks where he worked independently.  The buddy statement further indicated that a change in recent management at their place of work made it difficult for the Veteran to adapt to the new changes.  

Also, as noted above, at the October 2014 VA examination, the examiner specifically addressed the question of the severity of the Veteran's PTSD symptoms and their impact on his occupational functioning.  The examiner indicated that the Veteran has been able to keep up some healthy activities that promote socialization, including attending church, attending Bible study, continuing family relationships, engaging in romantic relationships, exercising at a gym, being a member at a YMCA, looking for a new house, going on short trips to Orlando and Jacksonville, reading, going to the library, watching television, walking to the park, and spending time with his dog.  The examiner noted that the activities above require commitment, motivation and persistence.  As such, the examiner did not find that the Veteran's PTSD symptoms resulted in total occupational impairment, and found that the Veteran could continue to obtain and maintain substantially gainful employment in a setting where he could work independently in a position that did not require sustained concentration.  

The Board recognizes that the Veteran's representative submitted a statement in his January 2016 brief in which he indicated that the October 2014 examinaer's opinion was inadequate because it was "based on a mere theoretical ability to engage in substantial gainful employment rather than on practical footing."  The representative indicated that the examiner did not take into account the Veteran's job history, level of education, and training in determining if it is realistic for the Veteran to work at a job that the examiner deemed suitable for him.  The representative indicated that the work environment described by the examiner is highly unrealistic and would require an employer to meet a long list of accommodations required to employ him.  The Board finds that this the environment that the examiner described does not require a long list of accommodations, but rather requires only that the Veteran be able to do something that does not require sustained concentration.  The examiner specifically noted that the Vetearn's leisure pursuits indicate that he can show commitment, motivation and persistence, which are all valuable traits in an employee.  These traits, along with the Veteran's ability to socialize through church, engaging in family and social relationships, and attending the gym, show that the Veteran is capable of interacting with others as well, which is another valuable characteristic in an employee.  Thus, while the Board notes that the Veteran would have some limitations, he has demonstrated the ability to engage in activities and conduct himself in society such that he could secure or maintain gainful employment.  

The Board recognizes that the Veteran claims that his service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment.  However, the Board places greater probative weight on the evidence of record that shows that, although the Veteran is no longer employed, he retired from his occupation after more than 20 years, a job he held while he was service-connected for his PTSD.  The Board recognizes that the examination reports and the Veteran's lay statements indicate that he had some difficulty completing occupational tasks due to limitations caused by his service-connected PTSD.  However, the weight of the evidence does not show that the impairment was so severe as to prevent him from securing substantially gainful employment.  Indeed, the October 2014 examiner specifically opined that the Veteran's service-connected PTSD symptoms do not so severely impact the Veteran's functioning to have precluded him from securing substantially gainful employment.  

Furthermore, the Veteran has a long history of a successful career for the Postal Service.  While the Board recognizes the limitations the Veteran faced due to his service-connected PTSD, these limitations are considered in the 70 percent disability rating he receives for his PTSD.  Indeed, the assignment of the 70 percent schedular rating is recognition of the functional limitations caused by the PTSD, and that rating contemplates the severity and overall impact the symptoms have on the Veteran's life.  However, despite these limitations, the Board finds that the persuasive evidence does not show that the Veteran is unable to secure or maintain gainful employment due solely to his service-connected PTSD.   

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected PTSD do not preclude him from securing or following substantially gainful employment consistent with his education and occupational experiences.  Therefore, the Veteran's claim for TDIU due to his service-connected PTSD is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b).
  

ORDER

Entitlement to a 70 percent rating, and no higher, for PTSD is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU due to service-connected PTSD is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


